DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

                                                   Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 6-9, 11, 13-15 (renumbering as 1-10 respectfully) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining, after generation of the first packet, whether channel sensing for using the unlicensed band is completed; skipping a transmission of the first packet, in case that the channel sensing for using the unlicensed band is ongoing;
determining to initiate a retransmission using a virtual feedback process associated with the first packet in case that the channel sensing for using the unlicensed band is ongoing; and
generating a second packet including the data in case that the channel sensing for using the unlicensed band is ongoing”.
Claims 3, 11 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “performing channel sensing to use an unlicensed band; determining a first packet among the plurality of packets to be transmitted in a second time interval after the first time interval based on whether channel sensing is completed; skipping a transmission of a first packet in case that channel sensing is ongoing in the second time interval; determining a second packet among the plurality of packets to be transmitted in a third time interval after the second time interval based on whether channel sensing is completed; and transmitting the second packet in the third time interval in case that channel sensing is completed in the second time interval, wherein each of the plurality of packets includes same data.”

Claim 7 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identifying a number of symbols based on the random backoff counter; determining a transmission length for a reserved signal (RS) to be transmitted based on the random backoff counter and the identified number of symbols; and transmitting, through the identified number of symbols before the expiration of the first period, the RS of the determined transmission length, and performing channel sensing to occupy the second period”.

Claim 9 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine, after generation of the first packet, whether channel sensing for using the unlicensed band is completed, skip a transmission of the first packet, in case that the channel sensing for using the unlicensed band is ongoing, determine to initiate a retransmission using a virtual feedback process associated with the first packet in case that the channel sensing for using the unlicensed band is ongoing, and generate a second packet including the data in case that the channel sensing for using the unlicensed band is ongoing”.

Claim 14 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “identify a number of symbols based on the random backoff counter, determine a transmission length for a reserved signal (RS) to be transmitted based on the random backoff counter and the identified number of symbols, and transmit, through the identified number of symbols before the expiration of the first period, the RS of the determined transmission length, and perform channel sensing to occupy the second period”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473